DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        HARTFORD UNDERWRITERS INSURANCE COMPANY,
                       Appellant,

                                    v.

               MARRIOTT INTERNATIONAL, INC., ET AL.,
                            Appellee.

                              No. 4D16-4018

                          [February 22, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Meenu      Sasser,     Judge;    L.T.    Case     No.
2011CA002861XXXMB.

  Bretton C. Albrecht and Caryn L. Bellus of Kubicki Draper, Miami, for
appellant.

  Justus W. Reid and Bernard A. Lebedeker of Reid Burman Lebedeker,
West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.